Exhibit 23.3 Chairman James W Boyd President and CEO John T Boyd II Managing Director and COO Ronald L Lewis Vice Presidents Richard L Bate James F Kvitkovich Russell P Moran John L Weiss William P. Wolf Vice President Business Development George Stepanovich, Jr. Managing Director - Australia Ian L. Alexander Managing Director - China Dehui (David) Zhong Assistant to the President Mark P Davie Pittsburgh 4000 Town Center Boulevard, Suite 300 Canonsburg, PA 15317 (724) 873-4400 (724) 873-44D1 itboydp@jtboyd.com Denver (303) 293-8988 itboydd@jtboyd.com Brisbane 61 7 3232-5000 itboydau@jtboyd.com Beijing 86 10 6500-5854 rboydcn@jtboyd.com London 44 208 748-5344 Tel/Fax www.jtboyd.com February 14, 2011 File: 3221.2 We hereby consent to the references to our firm, in the context in which they appear, and to our reserve estimates as of December 31, 2009, included in the Registration Statement on Form S-1 of U.S. China Mining Group, Inc. We also hereby consent to the incorporation by reference of the references to our firm, in the context in which they appear, to our resource estimates as of December 31, 2009, in accordance with the requirements of the Securities Act of 1933, as amended. Respectfully submitted, JOHN T. BOYD COMPANY By: Ronald L. Lewis Managing Director and COO P:\ENG_WP\3221 002 \SEC Letter (February 14, 2011),doc
